NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 31 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DANIEL SALVADOR BONETE-LEMA,                    No.   17-72568

                Petitioner,                     Agency No. A088-139-960

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted March 3, 2020
                        Submission Vacated March 4, 2020
                           Resubmitted March 29, 2021
                                Phoenix, Arizona

Before: HAWKINS, OWENS, and BENNETT, Circuit Judges.

      Daniel Bonete-Lema, a native and citizen of Ecuador, petitions this court for

review of the dismissal by the Board of Immigration Appeals (BIA) of his appeal

from the immigration judge’s (IJ) denial of his applications for adjustment of status

and relief under the Convention Against Torture (CAT). We deny the petition.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Bonete-Lema was first removed from the United States in 2007 under 8

U.S.C. § 1227(a)(2)(A)(iii), which allows for the removal of aliens convicted of

aggravated felonies. Bonete-Lema was convicted of “engag[ing] in nonconsensual

sexual contact” under Minnesota Statutes § 609.3451(1)(1), but the criminal

complaint specially charged that Bonete-Lema had “engaged in nonconsensual

sexual contact[] with A.P., a known juvenile female.” Under the Immigration and

Nationality Act (INA), aggravated felonies include the “sexual abuse of a minor.” 8

U.S.C. § 1101(a)(43)(A). Aggravated felonies do not include sexual abuse of adults.

Cf. Diego v. Sessions, 857 F.3d 1005, 1012 (9th Cir. 2017).

      Bonete-Lema did not petition for review of the 2007 removal order. But he

did unlawfully reenter the United States in 2011 and was convicted of reentry after

deportation under 8 U.S.C. § 1326(a). He was then served with a notice to appear.

He conceded removability but sought adjustment of status. Although aliens who

unlawfully reenter the United States after removal are generally ineligible for

adjustment of status, Carrillo de Palacios v. Holder, 708 F.3d 1066, 1070 (9th Cir.

2013), Bonete-Lema argued that he was not precluded. He contended that his 2007

removal order was deficient because his Minnesota conviction was not categorically

an aggravated felony. Bonete-Lema also sought CAT relief based on attempted

robberies and attacks he suffered in Ecuador.

      The IJ denied Bonete-Lema’s applications for adjustment of status and CAT


                                         2
relief and ordered him removed. The BIA affirmed, concluding that it lacked

jurisdiction over Bonete-Lema’s collateral attack on the 2007 removal order and that

the record “[did] not establish that it [was] more likely than not that [Bonete-Lema

would] be tortured by or at the instigation of or with the consent or acquiescence . .

. of a public official or other person acting in an official capacity upon removal to

Ecuador.”

      “When the BIA conducts its own review of the evidence and law rather than

adopting the IJ’s decision, our review is limited to the BIA’s decision, except to the

extent that the IJ’s opinion is expressly adopted.” Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010) (quotation marks and citation omitted). We review the BIA’s

legal conclusions de novo and its factual determinations for substantial evidence.

Fernandes v. Holder, 619 F.3d 1069, 1073 (9th Cir. 2010).

      If “an alien has reentered the United States illegally after having been removed

. . . , the prior order of removal is reinstated from its original date and is not subject

to being reopened or reviewed,” 8 U.S.C. § 1231(a)(5), unless “the petitioner can

show that he has suffered a ‘gross miscarriage of justice’ in the initial deportation

proceeding,” Garcia de Rincon v. Dep’t of Homeland Sec., 539 F.3d 1133, 1138 (9th

Cir. 2008). Usually, such a collateral attack “must be filed not later than 30 days

after the date of the final order of removal.” 8 U.S.C. § 1252(b)(1). However, we

held in Vega-Anguiano v. Barr, 982 F.3d 542 (9th Cir. 2019), that we have


                                            3
jurisdiction over a collateral attack filed not within thirty days of the final order of

removal, but within thirty days of a second order reinstating the prior removal order

under 8 U.S.C. § 1231(a)(5). Id. at 545.

      Bonete-Lema did not collaterally attack his 2007 removal order in this court

until this petition for review—nearly a decade after the thirty-day deadline had run.

And unlike Vega-Anguiano, the IJ did not reinstate Bonete-Lema’s prior order of

removal but issued a second removal order. But Bonete-Lema urges us to “extend

[the] reasoning [of Vega-Anguiano] to permit [him] to challenge his prior removal

where the agency has refused to reinstate under 8 U.S.C. § 1231(a)(5) and has instead

issued a subsequent Notice to Appear.” In response, the government argues that “it

is clear that Vega-Anguiano’s jurisdictional holding is limited to reinstatement”

because “the Court based its holding on the unique relationship between a

reinstatement order under 8 U.S.C. § 1231(a)(5) and the original removal order, in

which a reinstatement gives effect to the previously executed order.” (Quotation

marks, citation, and alterations omitted). The government explains: “[T]here is no

similar bootstrapping between Bonete-Lema’s second removal order and his [2007

removal order], as the second order does not give effect to the [2007 removal order]

but is entirely independent of it.” (Quotation marks omitted).

      We choose not to decide this issue today. Rather, we assume without deciding

that Vega-Anguiano controls here but find that Bonete-Lema fails to show a gross


                                           4
miscarriage of justice.

      Vega-Anguiano holds that “where an alien has been removed on the basis of

a deportation or removal order that lacked a valid legal basis at the time of its

issuance or execution, a gross miscarriage of justice occurs.” Id. at 549 (emphasis

added). Bonete-Lema argues that his 2007 removal order lacked a valid legal basis

because his conviction for “engag[ing] in nonconsensual sexual contact” was not an

aggravated felony under the categorical approach, which the INS was required to

apply under the Supreme Court’s decision in Descamps v. United States, 570 U.S.

254 (2013). See id. at 258 (“[W]e hold that sentencing courts may not apply the

modified categorical approach when the crime of which the defendant was convicted

has a single, indivisible set of elements.”). However, Descamps was decided years




                                        5
after the 2007 removal order,1 and prior to Descamps, the Eighth Circuit2 applied the

modified categorical approach to an indivisible but overinclusive statute like

Minnesota Statutes § 609.3451(1)(1). See, e.g., United States v. Parks, 620 F.3d

911, 914 (8th Cir. 2010) (“[O]ver-inclusiveness for [purposes of applying the

modified categorical approach] may arise even if a criminal statute . . . is not

textually divisible.”), overruled by United States v. Tucker, 740 F.3d 1177 (8th Cir.



1
  Although United States v. Aguilera-Rios, 769 F.3d 626 (9th Cir. 2014), held that
intervening Supreme Court precedent can retroactively apply to a collateral attack
on an underlying removal order, id. at 633, Aguilera-Rios does not apply to Bonete-
Lema’s petition. Like the Supreme Court decision at issue in Aguilera-Rios,
Descamps is a “statutory interpretation decision[],” id. at 633, that “do[es] not
change the law, but rather explain[s] what the law has always meant,” id. at 631
(citation omitted); see Descamps, 570 U.S. at 260. However, Aguilera-Rios was
decided in the context of a defendant’s criminal proceeding for illegal reentry under
§ 1326, which provides for collateral attacks on prior removals that were
“fundamentally unfair.” 769 F.3d at 630. In contrast, Bonete-Lema did not raise his
collateral attack in his own § 1326 proceeding, but rather in his removal proceedings,
for which the standard is a “gross miscarriage of justice.” Garcia de Rincon, 539
F.3d at 1138. And as already discussed, a gross miscarriage of justice occurs “where
an alien has been removed on the basis of a deportation or removal order that lacked
a valid legal basis at the time of its issuance or execution”—not at the time of the
collateral attack. Vega-Anguiano, 982 F.3d at 549 (emphasis added); see In re
Malone, 11 I. & N. Dec. 730, 731–32 (BIA 1966); see also United States v. Garza-
Sanchez, 217 F.3d 806, 811 (9th Cir. 2000) (“[B]ecause deportation proceedings are
civil in nature, the full panoply of . . . procedural and substantive safeguards which
are provided in a criminal proceeding are not required.” (alteration in original)
(quotation marks and citation omitted)). Therefore, we do not apply Descamps
retroactively to our “gross miscarriage of justice” inquiry.
2
 The 2007 removal order was issued by the Immigration and Naturalization Service
office in Bloomington, Minnesota, which was bound by Eighth Circuit precedent.
In re K-S-, 20 I. & N. Dec. 715, 719–20 (BIA 1993).

                                          6
2014) (en banc).

      Under the modified categorical approach, it is proper to consider the charging

document, Shepard v. United States, 544 U.S. 13, 16 (2005), and the charging

document for Bonete-Lema’s 2007 conviction makes clear that he engaged in

nonconsensual sexual contact with a juvenile. The Eighth Circuit did not have a

definition for the aggravated felony of “sexual abuse of a minor” in 2007, but the

BIA did, defining it as including “the employment, use, persuasion, inducement,

enticement, or coercion of a child to engage in . . . sexually explicit conduct.” In re

Rodriguez-Rodriguez, 22 I. & N. Dec. 991, 995 (BIA 1999) (citation omitted); see

Diaz-Quirazco v. Barr, 931 F.3d 830, 838 (9th Cir. 2019) (applying Chevron

deference to the BIA’s reasonable interpretation of the INA in the absence of

conflicting circuit precedent). Thus, there was a valid legal basis to remove Bonete-

Lema in 2007, and the removal order was not a gross miscarriage of justice.

      We also conclude that substantial evidence supports the BIA’s determination

that Bonete-Lema is not more likely than not to face torture upon his removal to

Ecuador. Bonete-Lema relies on country conditions reports stating that crime is a

severe problem in Ecuador and that police protection in Ecuador is weak, as well as

Bonete-Lema’s own affidavit describing two incidents in which he was the victim

of attempted robberies. This “generalized evidence of violence and crime” in

Ecuador is not particular to Bonete-Lema and does not establish his eligibility for


                                          7
CAT protection. Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010).

Bonete-Lema also fails to establish the state action required for CAT relief. See

Garcia-Milian v. Holder, 755 F.3d 1026, 1035 (9th Cir. 2014).

      PETITION DENIED.




                                       8